DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Specification, 01/31/2020, Fig. 4.2, ¶00369-00370 – Items 4999 & 4998.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 18, 22-23, 35, 37-43, 45-55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zawistowski (US 20180265165 – herein referenced as ‘yeti’).
Claim 47;
Yeti teaches a two-wheel vehicle suspension linkage that comprises: a first linkage structure 313; a modular component (Fig. 16A – bottom bracket shell at 330) connected together with the first linkage structure forming a rigid body 13; and a linkage joint on each of the first linkage structure 320/321 and the modular component 320/321.
Claim 48;
Yeti teaches a front triangle structure 13.
Claim 49;
Yeti teaches a gearbox housing 430
Claim 50;
Yeti teaches a motor housing 330
Claim 51;
Yeti teaches a motor assist 330.
Claim 52; 
Yeti teaches a motor assist 330.
Claim 53; 
Yeti teaches a bottom bracket housing. (Fig. 16C – bottom bracket shell near 330 retains drive unit).
Claim 54; 
Yeti teaches a physical instantaneous velocity center 320 is located on the first linkage structure and the modular component (Fig. 16C).
Claim 55; 
Yeti teaches the first linkage structure and the modular component share three have a combined 3 PIVCs therebetween. (Fig. 16C, 320/321 and below 319)

As per claim 1 & 67, Yeti teaches a two-wheel vehicle suspension linkage (six-bar linkage suspension system on a bicycle shown in Fig. 2-17C) comprising: 
a suspended body (suspension body 13 - Fig. 2-17C; para [01001); 
an upper linkage assembly pivotally connected to body (the upper linkage assembly including top link 17 is pivotably connected to the body 13 - Fig. 2-17C; para [0060], [0100], [0103]); a lower linkage assembly pivotally connected to body (the lower linkage assembly including bottom link 15 is pivotably connected to the body 13 - Fig. 2-17C; para [0060], [0100], (01031); and a swingarm body pivotally connected to the upper linkage assembly at an upper pivot and pivotally connected to the lower linkage assembly at a lower pivot (the swingarm body includes the stay 14 and the stay 16 and the stay 14 is pivotably connected to the top linkage assembly at top link 17 at a pivot point and the stay 16 is pivotably connected to the bottom linkage assembly at bottom link 15 at a pivot point- Fig. 2-17C; para (0060], (0100], [01031); wherein the upper or lower linkage assembly constrains at least one of the upper or lower pivots to a first migration travel path with a non­constant radius of curvature (the upper· and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with a non-constant radius see Fig. 6A-8 at 94 showing a non-constant radius of curvature - Fig. 2-17C; para [0016], [0104], [0115]­[0120], (0144], [0145], [01541) and a damper unit is configured to resist movement between two or more of the suspended body, swingarm body, link body, link body, link body, or link body (the damper 19 is operatively coupled to the body 13 at two points and the top link 17 - Fig. 2-17C; para [0100], [01551). 
As per claim 2, Yeti teaches the suspension linkage in claim 1, and further teaches wherein the upper or lower linkage assembly constrains the other of the upper or lower pivots to a second migration travel path with a constant radius of curvature (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with a constant radius see Fig. 6A at 82 showing a non-constant radius of curvature - Fig. 2-17C; para [0016], [0104], [0115]-[0120], [0144], (0145], (01541). 
As per claim 3, Yeti teaches the suspension linkage in claim 2, and further teaches wherein the upper linkage assembly constrains the upper pivot to the second migration travel path and the lower linkage assembly constrains the lower pivot to the first migration travel path (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with the upper assembly capable of pivots to a migration path and a lower assembly pivots to another migration path - Fig. 2-17C; para [0016], [0104], [0115]-(0120], [0144], (0145], [01541). 
As per claim 4, Yeti teaches the suspension linkage in claim 2, and further teaches wherein the lower linkage assembly constrains the lower pivot to the second migration travel path and the upper linkage assembly constrains the upper pivot to the first migration travel path (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with the upper assembly capable of pivots to a migration path and a lower assembly pivots to another migration path - Fig. 2-17C; para (0016], [0104], [0115]-[0120], (0144], [0145], (01541). 
As per claim 5, Yeti teaches the suspension linkage in claim 2, and further teaches wherein the at least one of the upper or lower pivots constrained to the migration travel path with a non-constant radius of curvature reverses directions as the other of the upper or lower pivots constrained to the migration travel path with a constant radius of curvature moves in one direction (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with the upper assembly capable of pivots to a migration path and a lower assembly pivots to another migration path and the mitigation path is capable of reversing see para [0119], [0165], [0182] - Fig. 2-17C; para [0016], (0104], [0115]-[0120], (0144], [0145], (0154], (0165], [01821). 
As per claim 6, Yeti teaches the suspension linkage in claim 1, and further teaches wherein the upper or lower linkage assembly flexes in order to constrain the upper or lower pivot to the migration travel path with a nonconstant radius of curvature (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with a non-constant radius see Fig. 6A-8 at 94 showing a non-constant radius of curvature and at the joints flexes - Fig. 2-17C; para [0016], [0060], (0104], (0115]-[0120], (0144], (0145], (0154], (0155], [0174], [0190], [0191]).
As per claim 7, Yeti teaches the suspension linkage in claim 6, and further teaches wherein the upper or lower linkage assembly flexes thereby inducing a spring force that promotes or opposes motion along the migration travel path with a non-constant radius of curvature as the swingarm body moves from an extended state to a compressed state (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with a non-constant radius see Fig. 6A-8 at 94 showing a non-constant radius of curvature and at the joints flexes and further includes a spring force - Fig. 2-17C; para (0016), (0060), (0104), (0115)-(0120), [0144), [0145), [0154), (0155), (0174), (0190), (0191]). 
As per claim 8, Yeti teaches the suspension linkage in claim 7, and further teaches wherein the spring force that varies between promotion of the motion along the migration travel path and opposition to the motion along the migration travel path (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with a non-constant radius see Fig. 6A-8 at 94 showing a non-constant radius of curvature and at the joints flexes and further includes a spring force that is capable of varying between the motions of the migrations - Fig. 2-17C; para (0016), (0060], (0104), (0115)-(0120), (0144], (0145), (0154), (0155), (0174), (0190), (01911). 
As per claim 9, Yeti teaches the suspension linkage in claim 7, and further teaches wherein the spring force is correlated to the motion of the swingarm body, the correlation having two inflection points (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with a non-constant radius see Fig. 6A-8 at 94 showing a non-constant radius of curvature and at the joints flexes and further includes a spring force that is capable of varying between the motions of the migrations and includes two inflections - Fig. 2-17C; para (0012), (0016], (0060), (0104), (0115)-(0120), (0144)-(0146), (0152)-(0155), (0165), (0174), (0190), (0191]). 
As per claim 10, Yeti teaches the suspension linkage in claim 9, and further teaches wherein an inflection point is within a sag range (the sag point 612 to 615 see para [0125)-(0128) - Fig. 2-17C; para (0012), (0016), (0060), (0104), (0115)-(0120), (0125)-(0128], (0144)-(0146), (0152)-(0155), (0165), (0174], [0190), (01911). 
As per claim 11 & 68, Yeti teaches a two-wheeled suspension linkage (six-bar linkage suspension system on a bicycle shown in Fig. 2-17C) comprising: a plurality of linkage bodies including a suspended body-1, a link body-2, a link body-3, a link body-4, a link body-5, and a link body-6 (suspension body 13, stays, 14, 16, top link 17, bottom link 15, center link 18 - Fig. 2-17C; para (0016), (0104], (0115)-(0120], (0144), [0145], (0154]), with the plurality of linkage bodies operatively coupled with one another wherein, the plurality of linkage bodies defines a plurality of physical instantaneous velocity centers (PIVCs) defining a plurality of PIVC migration paths wherein at least three PIVC migration paths reverse as the suspension linkage moves from the extended state at least partially to the compressed state, and a damper unit is configured to resist movement between two or more of the suspended body- 1, link body-2, link body-3, link body-4, link body-5, or link body-6 (there are at least 15 IVCs in a 6-bar linkage wherein the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with the upper assembly capable of pivots to a migration path and a lower assembly pivots to another migration path and the mitigation path is capable of reversing see para [0119], [0165), (0182) between a compressed and a extended state and the damper 19 is operatively coupled to the body 13 at two points and the top link 17 - Fig. 2-17C; para (0016], (0100)­(0120], (0115)-(0120), (0144], (0145), (0154), (0155], (0165), (01821).
As per claim 18, Yeti teaches the suspension linkage in claim 13, and further teaches wherein the swingarm body-2 is a wheel carrier body and a brake carrier body (the seat stay 14 may be a wheel carrier body and a brake carrier - Fig. 2-17C; para [0100]; claim 43-48). 
As per claim 22, Yeti teaches the suspension linkage in claim 13, and further teaches wherein suspended body-1, link body-3, link body-4 and link body-5 are configured in a 4-bar configuration having an s-shaped travel path (the body 13 the top link 17, bottom link 15 and the center link 18 have a 4-bar configuration and are configured in an S-shaped path of movement or force input - Fig. 2-17C; para [0016], [0100]-(0120], [0115]-(0120], (0144], (0145], [0154], (0155], (0165], (0182]). 
As per claim 23, Yeti teaches the suspension linkage in claim 13, and further teaches wherein suspended body-1, link body-3, link body-4 and link body-5 are configured in a 4-bar configuration (the body 13 and the three other links of the top assembly and/or bottom linkage assembly are capable of forming a 4-bar configuration - Fig. 2-17C; para (0016], (0100]-(0120], [0115]-(0120], (0144], (0145], (0154], (0155], (0165], (0182]). 
As per claim 35, Yeti teaches the suspension linkage structure in claim 47, and further teaches a swingarm body-2, a link a suspended body 1, link body-3, link body-4 and link body-5, and a link body-6 operatively coupled with one another such that a subset of four of the linkage members are operatively connected so that two joints are flexural. (six-bar linkage suspension system on a bicycle shown in Fig. 2-17C; the body 13 and the three other links of the top assembly and/or bottom linkage assembly are capable of forming a 4-bar configuration - Fig. 2-17C; para (0016], (0100]-(0120], [0115]-(0120], (0144], (0145], (0154], (0155], (0165], (0182]; the upper linkage assembly including top link 17 is pivotably connected to the body 13 and the lower linkage assembly including bottom link 15 is pivotably connected to the body 13 and the top link and the second link assemblies connected via a center link 18, thus are connected at various locations to the body 13 - Fig. 2-17C; para (0060], (0100], (0103]).).
As per claim 37, Yeti teaches a two-wheel vehicle suspension linkage (six-bar linkage suspension system on a bicycle shown in Fig. 2-17C) comprising: a first linkage structure and a second linkage structure being a single body linkage structure that is pivotally connected to the first linkage structure at more than one location with the single body linkage structure flexing to allow for relative motion with the first linkage structure (the upper linkage assembly including top link 17 is pivotably connected to the body 13 and the lower linkage assembly including bottom link 15 is pivotably connected to the body 13 and the top link and the second link assemblies connected via a center link 18, thus are connected at various locations to the body 13 - Fig. 2-17C; para (0060], (0100], (0103]). 
As per claim 38, Yeti teaches the two-wheel vehicle suspension linkage of claim 37, and further teaches further comprising a third linkage structure pivotally connected to the second linkage structure body (the stay 14 is pivotably connected to the top link 17 linkage assembly - Fig. 2-17C; para (0060], (0100], (0103]). 
As per claim 39, Yeti teaches the two-wheel vehicle suspension linkage of claim 38, and further teaches wherein the third linkage structure is a swingarm (the seat stay 14 is capable of being defined as a swingarm - Fig. 2-17C; para (0060], (0100], (0103]). 
As per claim 40, Yeti teaches the two-wheel vehicle suspension linkage of claim 38, and further teaches wherein the second linkage structure has more than 2 instantaneous velocity centers (IVCs) (the top link 17 has 4 different IVCs see Fig. 41 - Fig. 2-17C; para (0060], (0100], (0103]). 
As per claim 41, Yeti teaches the two-wheel vehicle suspension linkage of claim 38, wherein the first linkage is front triangle which is connected to the third linkage structure via the second linkage structure (the bottom link 15 is a triangle and is connected to the stay 14 via the top link 17 - Fig. 2-17C; para (0060], (0100], (0103]).
As per claim 42, Yeti teaches the two-wheel vehicle suspension linkage of claim 37, wherein the second linkage structure is integral with the first linkage structure at least at two locations (the top link 17 is integral with the bottom link 15 via connections with the center link 18 and the body 13 - Fig. 2-17C; para (0060), (0100), (01031). 
As per claim 43, Yeti teaches the two-wheel vehicle suspension linkage of claim 42, wherein the second linkage structure extends from the integral connection with the first linkage structure on opposing sides of the IVCs of the second linkage (the top link 17 is integral with the bottom link 15 via connections with the center link 18 and the body 13 and the center link 18 has two IVCs - Fig. 2-17C; para [0060), [0100], [01031). 
As per claim 45, Yeti teaches the two wheeled vehicle suspension linkage in claim 44, and further teaches comprising: the first linkage structure being a swingarm body and the second linkage structure being a single body flexural linkage, with the second linkage structure pivotally connected to the first linkage structure (the stay 14 is pivotably connected to the top link 17 and are pivotably connected - Fig. 2-17C; para (0060), [0100), [01031). 
As per claim 46, Yeti teaches the two-wheel vehicle suspension linkage in claim 45, and further teaches wherein the swingarm body is pivotally connected to a rigid member linkage body (the stay 14 is pivotably connected to the stay 16 that is rigid - Fig. 2-17C; para [0060), (0100), (01031).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 14-17, 19-21, 36 & 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawistowski (US 20180265165 – herein referenced as ‘yeti’).
As per claim 12, 
Yeti teaches the suspension linkage of claim 11, and further teaches wherein link body-3 includes jointed connections with the suspended body-1 defining PIVC[1 )(3), and link body-5 defining PIVC[3)[5]; link body-4 includes jointed connections with the suspended body-1 defining PIVC[1)[4), and link body-5 defining PIVC[4)[5]; link body-6 includes jointed connections with suspended body-1 defining PIVC[1 ][6], and a swingarm body-2 defining PIVC[2)[6]; link body-5 includes a jointed connection with swingarm body-2 defining PIVC[2][5]; wherein PIVC[2)[5] is not common with PIVC[3][5] or PIVC[4][5] (there are at least 15 IVCs in a 6-bar linkage wherein the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with the upper assembly capable of pivots to a migration path and a lower assembly pivots to another migration path and the mitigation path is capable of reversing see para [0119], [0165), [0182) between a compressed and a extended state and the damper 19 is operatively coupled to the body 13 at two points and the top link 17 - Fig. 2-17C; para [0016], [0100]-[0120), (0115)-(0120), (0144), (0145), (0154), (0155), [0165), [01821); wherein the migration paths of PIVCs reverse as the suspension linkage moves from the extended state at least partially to the compressed state (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with the upper assembly capable of pivots to a migration path and a lower assembly pivots to another migration path and the mitigation path is capable of reversing see para [0119), [0165), [0182) - Fig. 2-17C; para [0016), [0104), [0115)-(0120), [0144), [0145), [0154), [0165), [01821), but does not specifically teach wherein the migration paths of PIVC[2)[5], PIVC [3)(5) and PIVC[4)[5) reverse as the suspension linkage moves from the extended state at least partially to the compressed state. 
However, routine experimentation, design choices, and rearrangement of parts are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art to have the migration paths of PIVC[2][5], PIVC (3)(5) and PIVC[4)[5) reverse as the suspension linkage moves from the extended state at least partially to the compressed state such as taught by the other pivotably connection of Yeti, thereby allowing for the suspension of Yeti to compress and extend functionally during use. 
As per claim 14, 
Yeti teaches the suspension linkage in claim 13, but does not specifically teach wherein a migration path of PIVC[2)[5) has a radius of curvature greater than 100mm at an instance as the suspension linkage moves from the extended state at least partially to the compressed state. 
However, routine experimentation, design choices, and size changes are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art to have the radius of curvature of Yeti greater than 100mm at an instance as the suspension linkage moves from the extended state at least partially to the compressed state, thereby allowing for the suspension of Yeti to compress and extend functionally during use. 
As per claim 15, 
Yeti teaches the suspension linkage in claim 14, but does not specifically teach wherein another migration path of PIVC[2][5] has a radius of curvature greater than 500mm at an instance as the suspension moves from the extended state at least partially to the compressed state. 
However, routine experimentation, design choices, and size changes are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art to have the radius of curvature of Yeti greater than 500mm at an instance as the suspension linkage moves from the extended state at least partially to the compressed state, thereby allowing for the suspension of Yeti to compress and extend functionally during use. 
As per claim 16, 
Yeti teaches the suspension linkage in claim 14, but does not specifically teach wherein another migration path of PIVC[2)[5) has a radius of curvature greater than 1000mm at an instance as the suspension moves from the extended state at least partially to the compressed state. 
However, routine experimentation, design choices, and size changes are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art to have the radius of curvature of Yeti greater than 1000mm at an instance as the suspension linkage moves from the extended state at least partially to the compressed state, thereby allowing for the suspension of Yeti to compress and extend functionally during use .
As per claim 17, 
Yeti teaches the suspension linkage in claim 14, but does not specifically teach wherein another migration path of PIVC[2][5] has a radius of curvature greater than 10,000mm at an instance as the suspension moves from the extended state at least partially to the compressed state. 
However, routine experimentation, design choices, and size changes are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art to have the radius of curvature of Yeti greater than 10,000mm at an instance as the suspension linkage moves from the extended state at least partially to the compressed state, thereby allowing for the suspension of Yeti to compress and extend functionally during use. 
As per claim 19, 
Yeti teaches the suspension linkage in claim 13, and further teaches wherein, a migration path of a IVG reverses as the suspension moves from the extended state at least partially to the compressed state (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with the upper assembly capable of pivots to a migration path and a lower assembly pivots to another migration path and the mitigation path is capable of reversing see para (0119), (0165), (0182) - Fig. 2-17C; para (0016), (0104), (0115)-(0120), (0144), (0145], (0154), (0165), (01821), but does not specifically teach a migration path of PIVC[2][5] reverses as the suspension moves from the extended state at least partially to the compressed state. 
However, routine experimentation, design choices, and rearrangement of parts are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art to have the migration path of PIVC[2][5) reverse as the suspension linkage moves from the extended state at least partially to the compressed state such as taught by the other pivotably connection of Yeti, thereby allowing for the suspension of Yeti to compress and extend functionally during use. 
As per claim 20, 
Yeti teaches the suspension linkage in claim 13, and further teaches wherein, a migration path of a IVG reverses as the suspension moves from the extended state at least partially to the compressed state (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with the upper assembly capable of pivots to a migration path and a lower assembly pivots to another migration path and the mitigation path is capable of reversing see para (0119), (0165), (0182) - Fig. 2-17C; para (0016), (0104), (0115)-(0120), (0144), (0145), (0154), (0165], (01821), but does not specifically teach a migration path of PIVC[3][5] reverses as the suspension moves from the extended state at least partially to the compressed state. 
However, routine experimentation, design choices, and rearrangement of parts are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art to have the migration path of PIVC[3][5) reverse as the suspension linkage moves from the extended state at least partially to the compressed state such as taught by the other pivotably connection of Yeti, thereby allowing for the suspension of Yeti to compress and extend functionally during use. 
As per claim 21, 
Yeti teaches the suspension linkage in claim 13, and further teaches wherein, a migration path of a IVG reverses as the suspension moves from the extended state at least partially to the compressed state (the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with the upper assembly capable of pivots to a migration path and a lower assembly pivots to another migration path and the mitigation path is capable of reversing see para (0119), (0165), (0182) - Fig. 2-17C; para (0016), (0104], (0115)-(0120), (0144), (0145), (0154), (0165), (01821), but does not specifically teach a migration path of PIVC[4][5) reverses as the suspension moves from the extended state at least partially to the compressed state. 
However, routine experimentation, design choices, and rearrangement of parts are obvious to a person having ordinary skill in the art Accordingly, it would have obvious to a person having ordinary skill in the art to have the migration path of PIVC[4][5) reverse as the suspension linkage moves from the extended state at least partially to the compressed state such as taught by the other pivotably connection of Yeti, thereby allowing for the suspension of Yeti to compress and extend functionally during use. 
As per claim 36, 
Yeti teaches the jointed connections defined at the PIVC[3][5] and the PIVC[4][5] are flexural so that link body-3, link body-4 and link body-5 are combined into a single body. (there are at least 15 IVCs in a 6-bar linkage with flexural joints that form combined linkage structures; wherein the upper and lower linkage assembly at top link 17 and bottom link 15 constrains pivot points to a migration path with the upper assembly capable of pivots to a migration path and a lower assembly pivots to another migration path and the mitigation path is capable of reversing see para [0119], [0165), [0182) between a compressed and a extended state and the damper 19 is operatively coupled to the body 13 at two points and the top link 17 - Fig. 2-17C; para [0016], [0100]-[0120), (0115)-(0120), (0144), (0145), (0154), (0155, Lines 20-30), [0165), [01821); 
As per claim 44, 
Yeti teaches a two-wheel vehicle suspension linkage in claim 41, and further teaches multiple IVCs (see para [0103]­[01201),but does not specifically teach wherein the front triangle has at least six IVCs. 
However, routine experimentation, design choices, and rearrangement of parts are obvious to a person having ordinary skill in the art. Accordingly, it would have obvious to a person having ordinary skill in the art to have the front triangle of Yeti has at least six IVCs, thereby allowing for the suspension of Yeti to compress and extend functionally during use.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of suspension systems of merit are cited on the PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.H./Examiner, Art Unit 3611            


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611